Title: To Thomas Jefferson from Edward Carrington, 23 October 1787
From: Carrington, Edward
To: Jefferson, Thomas



Dear Sir
New York Octo 23. 1787

I have been honoured with your favor of the 4th. of August. Inclosed you will receive a Copy of the report of our late federal Convention, which presents, not amendments to the old Confederation, but an entire new Constitution. This work is short of the ideas I had the honor to communicate to you in June, in no other instance than an absolute negative upon the State laws.
When the report was before Congress, it was not without its direct opponents, but a great majority were for giving it a warm  approbation. It was thought best, however, by its friends, barely to recommend to the several Legislatures the holding of Conventions for its consideration, rather than send it forth with, even, a single negative to an approbatory act. The people do not scrutinize terms; the unanimity of Congress in recommending a measure to their consideration, naturally implies approbation: but any negative to a direct approbation would have discovered a dissention, which would have been used to favor divisions in the States. It certainly behoved Congress to give a measure of such importance, and respectable birth, a fair chance in the deliberations of the people, and I think the step taken in that body well adapted to that idea.
The project is warmly received in the Eastern States, and has become pretty generally a subject of consideration in Town-meetings and other Assemblies of the people, the usual result whereof are declarations for its adoption. In the Middle States appearances are generally for it, but not being in habits of assembling for public objects, as is the case to the Eastward, the people have given but few instances of collective declarations. Some symptoms of opposition have appeared in New York and Pensylvania; in the former, only in individual publications, which are attended with no circumstances evidencing the popular regard; the Governor holds himself in perfect silence, wishing, it is suspected, for a miscarriage, but is not confident enough to commit himself in an open opposition: in the latter the opposition has assumed a form somewhat more serious, but under circumstances which leave it doubtful whether it is founded in objection to the project or the intemperance of its more zealous friends. The Legislature was in session in Philada. when the Convention adjourned. 42 Members were for immediately calling a Convention before the measure had received the consideration of Congress, and were about to prepare a vote for that purpose. 19 Seceded and broke up the House, and although they, afterwards, added to their protest against the intemperance of the majority, some objections against the report, yet it is to be doubted whether they would have set themselves in opposition to it, had more moderation been used. The next morning the resolution of Congress arrived, upon which the 42, wanting 2 to compleat a House for business, sent their Sergeant for so many of the Seceders, who were brought by force, whereupon an Act was passed for calling a Convention in November. The Seceders are from the upper Counties, have carried their discontents home with them, and some of them being men of influence, will occasion an  inconvenience, but Gentlemen well acquainted with the Country are of opinion, that their opposition will have no extensive effect, as there is, in general, a Coalescence of the two parties which have divided that State ever since the birth of her own Constitution, in support of the new Government. From the Southern States we are but imperfectly informed. Every member from the Carolina’s and Georgia, as well in Convention, as Congress, are warm for the new Constitution; and when we consider the ascendency possessed by Men of this description over the people in those States, it may well be concluded, that the reception will be favorable. In Virginia there may be some difficulty. Two of her members in Convention whose characters entitle them to the public confidence, refused to sign the report. These were Colo. Mason and Governor Randolph, nor was that State without its dissentients, of the same description, in Congress. These were Mr. R. H. Lee and Mr. Grayson, but upon very opposite principles—the former because it is too strong, the latter because it is too weak. The Governor has declared that his refusal to sign, shall not be followed by hostility against the measure, that his wish is to get the exceptional parts altered if practicable, but if not that he will join in its support from the necessity of the Case.
Mr. Madison writes you fully upon the objections from Virginia, and therefore I will not impose on your patience by repeating them; one, however, being merely local, and an old source of jealousy I will present to your consideration my opinion upon. This is the ability of a bare majority in the federal Government, to regulate Commerce. It is supposed that a Majority of the Union are carriers, and that it will be for the interest, and in the power, of that majority to form regulations oppressing, by high freights, the agricultural States. It does not appear to me that this objection is well founded. In the first place it is not true that the Majority are carriers, for Jersey and Connecticut who fall into the division are by means such and New York and Pensylvania, who also are within that division, are as much agricultural as Carrying States: but, admitting the first position to be true, I do not see that the supposed consequences would follow. No regulation could be made on other than general and uniform principles. In that case every created evil would effect its own cure. The Southern States possess more materials for shipping than the Eastern, and if they do not follow the carrying business, it is because they are occupied in more lucrative pursuits. A rate of freight would make that an object, and they would readily turn to it; but the Competition  amongst the eastern States themselves, would be sufficient to correct every abuse. A Navigation Act ought doubtless to be passed for giving exclusive benefits to American ships. This would of course serve the eastern States, and such, in justice ought to be the case, as it may perhaps be shown, that no other advantage can result to them from the Revolution. Indeed, it is important to the interests of the Southern states that the growth of a Navy be promoted, for the security of that wealth which is to be derived from their agriculture.
My determination to join in the adoption results from a Compound consideration of the measure itself, the probable issue of another attempt, and the critical state of our affairs. It has in my mind great faults, but the formers of it met under powers and dispositions which promised greater accommodation in their deliberations than can be expected to attend any future convention. The particular interests of States are exposed and future deputations, would be clogged with instructions and biassed by the presentiments of their constituents. Hence, it is fairly to be concluded that this is a better scheme than can be looked for from another experiment; on these considerations, I would clearly be for closing with it, and relying upon the correction of its faults, as experience may dictate the necessary alterations. But when I extend my view to that approaching anarchy which nothing but the timely interposition of a new government can avert, I am doubly urged in my wishes for the adoption.
Some Gentlemen apprehend that this project is the foundation of a Monarchy, or at least an oppressive Aristocracy; but my apprehensions are rather from the inroads of the democracy. It is true there is a preposterous combination of powers in the President and Senate, which may be used improperly, but time is to discover whether the tendency of abuse, will be to strengthen or relax. At all events this part of the constitution must be exceptionable. But when we consider the degree of democracy of which the scheme itself partakes, with the addition of that which will be constantly operating upon it, it clearly appears to my mind, that the prevailing infractions are to be expected from thence. As State acts can go into effect without the direct controul of the General Government, having clearly defined the objects of their legislation, will not secure the federal ground against their encroachments. A disposition to encroach must, in the nature of the thing exist, and the democratic branch in the federal legislature, will be more likely to cover their approches, than resist them.

The Western Territory belonging to the United States has more effectually received the attention of Congress during this session than it ever did before. Inclosed you will receive the ordinance for establishing a Temporary Government there, and providing for its more easy passage into permanent State Governments. Under the old arrangement the country might upon the whole have become very populous, and yet be inadmissable to the rights of State government, which would have been disgusting to them and ultimately inconvenient for the Empire. The new arrangement depends on the accession of Virginia which there can be no doubt of obtaining. The Offices of the T. Government are filled up as follows. Genl. St. Clair Govr. Winthrop Sargent Secretary, Genl. Parsons, Genl. Armstrong junr. and Genl. Varnum, Judges.
Seven Ranges of Townships are Surveyed. They extend nearly to Muskingum and contain about 12 or 15 Millions of Acres. About 130,000 Acres have been sold according to the ordinance. The surveys will probably go no further in strict pursuance of the ordinance, but still the System will be preserved in the conditions of contracts for large Tracts of the Country, to companies of adventurers. The first instance of this mode presents itself in an authority to the Treasury Board in August last, to contract with a large Company of New Englanders, for all the Country from the seventh Range, to Sioto, within a due west line to be continued from the Northern boundary of the tenth Township. The whole of this Tract is supposed to contain about 5 Millions of Acres. The terms are, that the U.S. shall survey and demark the external boundaries, and ascertain the contents of the Tract, the Company to lay it out at their own expence, into Townships and sections agreably to the ordinance, subject to the reserves therein described except that one of the sections for future sale shall be granted for the purposes of religion, and there are also two compleat Townships granted for an University in or near the Middle of the Tract. All other lands good, bad, and indifferent, to be paid for at ?rds. of a dollar per Acre in Securities, excluding the interest. Half a Million of dollars to be paid down upon closing the contract, and possession taken so far as such payment will cover. Afterwards payment and occupancy are to go on, pari passu at certain periods, under certain stipulations of reciprocal ensurance. This contract is now actually closed. Another offer is made by judge Symes and his associates from Jersey for about 2 Millions between the Miami upon the same terms, and sundry other propositions are forming, whereupon Congress have authorised the Treasury Board, to sell  by Contract any quantity not less than a Million, making the terms of the Eastern Company the ground, with deviations from the grant for an University, and that for Religion, unless the Tract be equally large. This mode of sale will relieve the U.S. of much expence, and the progress of the sales promise to be sufficiently rapid to give our people early relief from the pressure of the domestic debt.
I am inclined to believe that some successfull experiment might be made for the sale [of] a part of the territory in Europe, and have suggested a trial with a few Ranges of the surveyed Townships. It did not strike Congress as eligible and of course no step was taken in it. I do not suppose it would be worth while to try the project on any but lands actually surveyed and well described.
We have received no accounts from Europe since your August dispatches. Of course the state of things there are in considerable obscurity as to us.
Your remarks upon the French loan have occasioned some discussion in Congress, but many reasons operate to prevent an assent to your proposition. By some it is supposed it would be found inconvenient to shift from Creditors that will not complain of our delinquency, to those that will, by others that we have reason to rely upon the indulgence of France in the case of a debt which was contracted for the common benefit of the two nations. My own opinion is that the transfer ought to be made if practicable.
I have the Honor to be with sincere regard dr. Sir Your Most Obt. Servt.,

Ed. Carrington

